Citation Nr: 1026250	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  02-16 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, 
including depression and posttraumatic stress disorder (PTSD) 
secondary to the hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas - 
which, in relevant part, denied service connection for hearing 
loss and depression.

In May 2005, in support of his claims, the Veteran, his spouse, 
and his daughter testified at a hearing at the RO before a 
Veterans Law Judge of the Board (also known as a Travel Board 
hearing).  In January 2008, the Board informed the Veteran that 
the Veterans Law Judge who had conducted that hearing had since 
retired.  So the veteran was asked whether he wanted another 
hearing before a Veterans Law Judge that will ultimately decide 
this appeal.  See 38 C.F.R. § 20.707.  The Veteran responded in 
February 2008 that he did not want another hearing.

In September 2005 and November 2006, the Board remanded the 
claims for hearing loss and depression to the RO via the Appeals 
Management Center (AMC) for additional development and 
consideration.  Prior to remanding these claims in November 2006, 
the Board denied another claim the Veteran also had appealed - 
for service connection for a stomach/gastrointestinal (GI) 
disorder.

The Board subsequently, in an April 2008 decision, also denied 
the remaining claims for hearing loss and depression.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC).

In a November 2009 memorandum decision, the Court vacated the 
Board's April 2008 decision denying these remaining claims for 
service connection for hearing loss and depression, to include as 
secondary to the hearing loss.  

The Court then proceeded to remand these remaining claims to the 
Board for further development and readjudication in compliance 
with directives specified.  The Court entered judgment in 
December 2009, and to comply with the Court's order, the Board in 
turn is again remanding these claims to the RO via the AMC.

The Board also sees that an unappealed September 2005 rating 
decision denied service connection for PTSD based, in part, on 
the fact that there was no confirmed diagnosis of this condition 
at the time of that decision.  See 38 C.F.R. § 3.304(f) listing 
this as one of the three requirements for establishing 
entitlement to service connection for PTSD.  However, a more 
recent October 2006 VA treatment record lists a diagnosis of 
"PTSD, most likely service-connected (pending confirmation of 
records)."  So this additional evidence is new and material to 
this claim for PTSD and, thus, reason to reopen this claim, 
especially presuming this additional evidence is credible, albeit 
just for the limited purpose of making this threshold preliminary 
determination.  38 C.F.R. § 3.156(a) (2009); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered on the same 
factual basis as a distinctly diagnosed disease or injury.  As a 
consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  This 
is to say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.



But a more recent decision of the Federal Circuit Court, 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), held that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.  And in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam), the Court held that the scope of 
a mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.

The Board, therefore, is recharacterizing the Veteran's appeal 
more generically as involving his purported entitlement to 
service connection for a psychiatric disorder, not only inclusive 
of depression but also PTSD.  VA adjudicators are required to 
consider all potential bases of entitlement.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).


REMAND

The Court vacated the Board's April 2008 decision denying the 
Veteran's claim for service connection for hearing loss because 
the Board relied on an inadequate medical opinion obtained from a 
July 2007 VA examination.  The Court determined there was not 
substantial compliance with the Board's November 2006 remand 
directive that had requested that opinion.  See Chest v. Peake, 
283 Fed. Appx. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  As a result, a supplemental opinion is 
needed before readjudicating this claim.  See Stegall v. West, 11 
Vet. App. 268 (1998) (indicating the Veteran is entitled, 
as a matter of law, to compliance with remand directives).

The Board's prior, November 2006, remand is incorporated herein 
by reference; however, the Board will briefly outline the 
essential facts concerning the Veteran's claim for hearing loss.  
The record confirms he has the required diagnosis of hearing loss 
and that his hearing loss is sufficiently severe to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability according to VA standards.

So resolution of this claim turns on whether his hearing loss is 
attributable to his military service or, instead, the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Regarding this purported relationship between his hearing loss 
and military service, the Veteran claims that his hearing loss 
developed as a result of his exposure to loud noise on a fairly 
continuous basis in connection with his duties as a truck driver 
during service.  He also alleges he sustained acoustic trauma 
from rifle and machine gun fire on a firing range.

Unfortunately, both the Veteran's service treatment records and 
post-service medical records from the Martinez VA Medical Center 
(VAMC) cannot be located.  Indeed, his claims file had to be 
reconstructed after it was determined that his original claims 
file could not be located.  

The rebuilt claims file shows that the first objective clinical 
indication of any type of hearing loss is in records dated in 
1979 from Kaiser.  A May 1979 report noted the Veteran had had a 
right ear hearing aid from VA for seven years, so since 1972 or 
thereabouts.  [Note:  there also are indications he had received 
a diagnosis of conductive and perceptive deafness in January 1973 
at the Martinez VAMC.]  A June 1979 audiogram apparently 
confirmed he had a hearing loss disability according to VA 
standards.  See again 38 C.F.R. § 3.385.



Lay statements from the Veteran's wife, his daughter, and a 
friend all indicate they noticed his difficulty hearing since the 
1960s, so even earlier.  And even as lay persons they are 
competent to make this proclamation.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, even 
where not corroborated by contemporaneous medical evidence).

Their lay testimony concerning this also must be credible, 
however, to ultimately have probative value.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Further concerning this, other evidence in the file suggests the 
Veteran possibly was exposed to significant noise as a 
sandblaster after service.

Consequently, the Board's November 2006 remand was to schedule 
him for a VA audiology examination for a medical nexus opinion as 
to the likelihood his current hearing loss disability is the 
result of noise exposure during his military service (as opposed 
to any additional noise exposure he may have had during the many 
years since his discharge from service).  The Board's remand 
order specifically stated:

....  The claims folder must be made available to the 
examiner.  The examiner should obtain a detailed 
history of noise exposure, both in service and 
after.  The examiner is requested to provide an 
opinion as to whether there is at least a 50 percent 
probability or greater that that any currently 
diagnosed hearing loss is related to the [V]eteran's 
service.  A rationale for all opinions must be 
expressed.



The Veteran, as mentioned, subsequently had this requested VA 
examination in July 2007.  The examination report noted the 
examiner had reviewed the claims file, including the lay 
statements from the Veteran's daughter and his friend, his prior 
audiology examinations, and his reports of "military noise 
exposure from rifles and truck driving" without hearing 
protection and "post-military occupational noise exposure from 
working as a painter" and being exposed to sandblasting.  
An audiological evaluation confirmed the Veteran had sufficient 
hearing loss to be considered a disability by VA standards.  See 
38 C.F.R. § 3.385.

But regarding the etiology of this hearing loss (the more 
determinative issue), the examiner concluded the first evidence 
of hearing loss in the claims file was in June 1979, "several 
years after discharge from the military service."  This examiner 
then stated that, without a review of the Veteran's service 
treatment records or an audiogram completed within one year of 
his discharge, "this examiner cannot render an opinion regarding 
the etiology of [the] Veteran's hearing loss and tinnitus without 
resorting to speculation."

The National Personnel Records Center (NPRC) has confirmed the 
Veteran's service treatment records are unavailable, presumably 
destroyed in a 1973 fire at that military records repository.  In 
any event, during his April 2005 Travel Board hearing, the 
Veteran acknowledged that he had no complaints of or treatment 
for hearing loss during service or even for several years after 
his service ended in September 1956.

Consequently, when denying the claim for hearing loss in its 
April 2008 decision, the Board relied on this opinion as unable 
to establish the required linkage to service without resorting to 
mere speculation.  Reasonable doubt means there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability, as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.



Statements like this from doctors or examiners that are, for all 
intents and purposes, inconclusive as to the origin of a disorder 
generally cannot be employed as suggestive of a linkage between 
the disorder and the Veteran's military service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  But by the same token, these type opinions cannot 
be used to rule out this purported correlation, either.  
Ultimately, noncommittal opinions like this amount to 
"nonevidence," neither for nor against the claim, because, again, 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).

The Court, however, vacated the Board's April 2008 decision on 
the basis that the VA's examiner's opinion did not comply with 
the November 2006 Board remand.  In doing so, the Court 
acknowledged that a medical opinion is not inadequate merely 
because it is inconclusive.  See Roberts v. West, 13 Vet. App. 
185, 198 (1999).  However, to be adequate, a medical opinion must 
do more than state a conclusion that etiology of a disability is 
unknown or unknowable; rather, the medical examiner must support 
his or her conclusion with sufficient rationale and explanation.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding 
that "the mere conclusion by a medical doctor is insufficient to 
allow the Board to make an informed decision as to what weight to 
assign the doctor's opinions").  The Court in Stefl explained 
that, even if ultimately inconclusive, the medical examiner 
could discuss, for example, "why the examiner finds cited 
studies persuasive or unpersuasive, whether the Veteran has other 
risk factors for developing the claimed condition, and whether 
the claimed condition has manifested itself in an unusual 
manner."  Id; see Claiborne v. Nicholson, 19 Vet. App. 181, 186 
(2005); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).



The Court's November 2009 memorandum decision made specific note 
of the fact that:

The examiner stated that she could not render an 
opinion regarding the etiology of [the Veteran's] 
hearing loss "without resort to speculation"; 
however, she failed to provide adequate rationale 
for so stating.  Without a sufficient report 
regarding the nature, extent, and severity of [the 
Veteran's] noise exposure both during and after his 
military service, the Board had no evidence on which 
to base its determination that his hearing loss was 
not related to his military service.  Even without 
the benefit of reviewing [the Veteran's] service 
medical records, the examiner could have, and should 
have, explained whether and to what extent his post-
service noise exposure might have contributed to his 
current bilateral hearing loss.  It is not 
sufficient to merely note that he worked during and 
after service.  As the medical examination report 
contains insufficient detail to support its ultimate 
conclusion it is inadequate.  

The Court therefore concluded that the examiner's failure to 
report sufficient detail renders the examination not 
substantially complaint with the Board's remand order to "obtain 
a detailed history of noise exposure," to express an opinion 
whether the Veteran's hearing loss was at least as likely as not 
related to his military service, and to provide rationale for all 
opinions.  See Stegall, supra.

In another case with a similar fact pattern, the Court similarly 
admonished the Board for relying on medical opinions that also 
were unable to establish this required linkage to service, 
without resorting to mere speculation, as cause for denying the 
Veteran's claims.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. Mar. 25, 2010).  In Jones, the Court noted it was unclear 
whether the examiners were unable to provide this requested 
definitive medical comment on etiology 


because they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

Having said that, the Court in Jones also acknowledged, however, 
there are instances where a definitive opinion cannot be provided 
because required information is missing or can no longer be 
obtained or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain further medical evidence 
where the medical evidence "indicates that determining the cause 
is speculative").  The Court in Jones held, however, that in 
order to rely upon a statement that an opinion cannot be provided 
without resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or apparent upon 
a review of the record.

Thus, in order to comply with the duty to assist, the Court 
indicated another medical opinion is required in this particular 
appeal.

Lastly, the Court noted the Veteran's claim for depression is 
inextricably intertwined with his claim for hearing loss inasmuch 
as he is alleging the depression is secondary to (i.e., 
proximately due to, the result of, or aggravated by) the 
hearing loss, in turn requiring that he first establish his 
underlying entitlement to service connection for the hearing 
loss.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (on direct 
appeal the Court may determine that the claim is so inextricably 
intertwined with matters still pending before VA that it should 
also be remanded); see also Gurley v. Nicholson, 20 Vet. App. 
573, 575-76 (2007) (recognizing the validity of remands based on 
judicial economy when issues are inextricably intertwined).  And 
if service connection for hearing loss is granted, a medical 
opinion would also be needed to determine whether his depression 
was caused or aggravated by his hearing loss.  See 38 C.F.R. § 
3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1998(.

Also, since, as mentioned, there is new and material evidence to 
reopen the claim for service connection for PTSD, the Veteran 
needs to be provided a proper Veterans Claims Assistance Act 
(VCAA) notice letter concerning this component of his claim for 
mental illness - including in terms of any necessary stressor 
development and possibly obtaining a medical nexus opinion 
concerning the etiology of his PTSD, and specifically in terms of 
whether it, too, is attributable to his military service or, 
instead, the result of other unrelated factors.

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  If still available, refer the claims 
file to the VA audiology examiner who 
evaluated the Veteran in July 2007 for an 
addendum statement.  Her additional comment 
is needed to determine whether there is at 
least a 50 percent probability (i.e., as 
likely as not) the Veteran's hearing loss 
disability is related to noise exposure 
during or coincident with his military 
service.  In making this important 
determination, review the claims file, 
including a complete copy of the Court's 
memorandum decision and this remand, for 
the pertinent medical and other history.  
Also take note of the Veteran's reports of 
noise exposure during service as a truck 
driver and from rifle and machine gun fire 
on a firing range, as well as his post-
service noise exposure due to sandblasting.  
The examiner must discuss the rationale of 
the opinion, whether favorable, 
unfavorable, or even inconclusive - 
including, in this latter instance, if 
still unable to comment on etiology without 
resorting to mere speculation, discussing 
the reasons and bases or providing some 
explanation as to why this is not possible 
or feasible.  That is to say, even if 
ultimately inconclusive, the examiner must 
discuss, for example, why she finds cited 
studies persuasive or unpersuasive, whether 
the Veteran has other risk factors for 
developing the claimed condition, and 
whether the claimed condition has 
manifested itself in an unusual manner.  
She should explain whether and to what 
extent the Veteran's post-service noise 
exposure might have contributed to his 
current bilateral hearing loss.  It is not 
sufficient to merely note that he worked 
during and after service in jobs that might 
have involved exposure to loud noise.  

Also if unable to provide this requested 
opinion without resorting to mere 
speculation, the examiner must clarify 
whether she is unable to provide this 
requested definitive medical comment on 
etiology because the limits of medical 
knowledge have been exhausted or, instead, 
for example, she needs further information 
to assist in making this determination 
(e.g., additional records and/or diagnostic 
studies) or other procurable and assembled 
data.  [Note:  when previously commenting 
in July 2007, the examiner indicated there 
were no service treatment records in the 
claims file and, therefore, no military 
service audiograms to review.  She also 
indicated she did not have any audiogram 
from within one year of discharge to 
review.  However, there are no additional 
records from service or within one year of 
service forthcoming, and the Veteran 
acknowledged in his April 2005 hearing 
testimony that he did not have any 
complaints of or treatment for hearing loss 
during service or for several years after 
his discharge.]



If, per chance, a sufficiently definitive 
opinion on etiology still cannot be 
provided because required information is 
missing or can no longer be obtained or 
current medical knowledge yields multiple 
possible etiologies, with none more likely 
than not the cause of the claimed 
disability, then the examiner must 
expressly indicate this.  In order for the 
Board to rely upon a statement that an 
opinion cannot be provided without resort 
to mere speculation, it must be clear that 
the procurable and assembled data was fully 
considered and the basis for the opinion 
must be provided by the examiner or 
apparent upon a review of the record.

If, for whatever reason, it is not possible 
or feasible to have this same VA examiner 
provide further comment, then have someone 
else equally qualified to make this 
necessary determination comment.  And if 
this latter situation arises, this may 
necessitate having the Veteran reexamined, 
but this is left to the AMC's/RO's 
discretion.   Any opinions expressed must 
be accompanied by a complete rationale.

2.  Send the Veteran an appropriate VCAA 
notice letter concerning his claim for 
service connection for PTSD, and provide 
him another opportunity to submit a 
comprehensive statement containing as much 
detail as possible regarding his alleged 
in-service stressors.  He should be asked 
to provide specific details, such as the 
dates, locations, detailed descriptions of 
events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  


Specifically ask that he narrow down his 
claimed dates for any incidents in question 
to a 60-day time window.  He is advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful event and that he therefore must 
be as specific as possible.

3.  Undertake any necessary action to 
attempt to verify the occurrence of the 
Veteran's alleged in-service stressor(s).  
Forward to the U.S. Joint Services Records 
Research Center (JSRRC) all supporting 
evidence (to include any supporting 
evidence submitted by the Veteran or 
others).  If JSRRC's research of available 
records for corroborating evidence leads to 
negative results, notify the Veteran and 
his representative, and afford them the 
opportunity to respond.  Also follow up on 
any additional action suggested by JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
prepare a report detailing the occurrence 
of any specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the Veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
so state in the report.

5.  If a stressor has been confirmed 
(whether objectively or it is determined to 
have involved combat such that no such 
independent verification is required), or 
if the Veteran's hearing loss is determined 
to be related to his military service, then 
he also should be provided a VA psychiatric 
examination.  The claims file, a copy of 
this remand, and a list of the in-service 
stressor(s) found to be corroborated by the 
evidence, must be provided to the examiner 
for review. 

First, if any claimed stressor is verified, 
the examiner must determine whether the 
Veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that only 
the verified events may be considered as 
valid stressors.  The examiner should 
utilize the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

Second, if, and only if, the Veteran's 
hearing loss is determined to be related to 
his military service, i.e., service 
connected, then the examiner is also 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability the Veteran's hearing loss 
caused or chronically aggravated his 
depression.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

6.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


